Mr. Chief Justice Mitchell
dissenting:
I would reverse this judgment for three reasons. The first, which is technical, is that the action is too late. The appellant’s accounts with the state have been settled, the settlement has not been appealed from, and is not now open to question in any other way than that which the statute provides.
The second reason is also technical but insuperable. The city has shown no title to the money in the hands of the appellant. The tax was imposed by the state on the county, and it was held in Com. v. Philadelphia County, 157 Pa. 531, that the treasurer acts on behalf of the county until actual payment into the state treasury so that the county is liable for the loss by embezzlement of its treasurer before such payment. By such payment, however, the money becomes the money of the state. Neither that case nor any other has held that it continues to be the money of the county after the latter has once discharged itself -of the tax by payment. Though under the law the state returns part of it to the county, yet it does so as a gratuity and on its own terms. It does not permit the county to retain its ultimate share from time to time on its collections, but requires the whole to be paid in full and then returns the county’s share. The legislature might at any time repeal the allowance of this' gratuity, without in any way affecting the status of the money up to and including its payment into the treasury. In settling therefore with the county treasurer *310for his compensation after he has paid in the full amount, the state is making an allowance out of its own moneys, and it alone has any title to claim a repayment from him. If through illegal allowances to the treasurer the county receives less than its legal due, its only claim is against the state for a proper settlement.
But thirdly, waiving all technicalities, and on the broad ground of the substantial merits, the case is with the appellant. Notwithstanding the criticisms passed upon Philadelphia v. Martin, 125 Pa. 583, and the efforts to restrict its application, I am of opinion that it was rightly decided, that it should be followed, and that it rules this case. In Knisely v. Cotterel, 196 Pa. 614 (633), it was said, “There is no prohibition to the state to impose additional duties to itself on city officers virtute officii.. The state may appoint its own agents to collect its own tax even though such agent be also for other purposes a municipal officer, and his duties as state agent will not necessarily blend, or become part of his duties as a city officer.” This was what the state did in the present case, and the effort to reach a contrary conclusion, however desirable the result may be on grounds of public policy, does not appear to me to rest on sound construction of tbe statute or the constitution.
Thompson, J., concurs in dissent.